DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 4-6, 8-16, 18, 20-25, 27, 29, and 62-69 in the reply filed on 10/25/2022 is acknowledged. Claims 34 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because they contain color images without a granted petition for acceptance of color images.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a substantially circular first region with a diameter of 0.5 mm to 4.0 mm, which corresponds to an area of 0.196 mm2 to 12.56 mm2. Because claim 1 recites a first region having an area of 0.5 mm2 to 50 mm2, it is unclear which limitation defines the area of the first region in the well plate of claim 4. 
Claim 21 recites “a ratio of the TCR co-activating molecules to the adjunct TCR activating molecules”, which appears to require the presence of both molecules. Because claim 20, from which it depends, recites only “a T cell receptor (TCR) co-activating molecule or an adjunct TCR activating molecule”, the meaning of claim 21 is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites a substantially circular first region with a diameter of 0.5 mm to 4.0 mm, which corresponds to an area of 0.196 mm2 to 12.56 mm2. Claim 1, from which claim 4 depends, recites a first region having an area of 0.5 mm2 to 50 mm2, therefore, claim 4 improperly broadens the limitations of claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Roitman et al. (US 20080241892 A1) in view of Cicero et al. (WO 2004017042 A2) and Doh et al. (Proceedings of the National Academy of Sciences, 2006).
Regarding claim 1: Roitman et al. teach modified surfaces and kits comprising such surfaces for the immobilization of bioactive molecules (See ¶0022). The substrate can be multiwell plates and can comprise glass or polymers such as polyethylene, polystyrene, or polypropylene (See ¶0037). The substrate can be blocked to reduce nonspecific binding (See ¶0032). A wide range of reactive groups, including azides, biotin, and streptavidin, can be covalently attached to the substrate, and attachment can occur through direct or indirect coupling (See ¶0055 and ¶0063). Roitman et al. fail to teach a first region having covalent functionalization of the substrate surface with alkynyl or lymphocyte-activating moieties. 
Cicero et al. teach arrays of affinity reagents or proteins immobilized on functionalized substrates, wherein each array is comprised of one or more patches (which reads on “a first region”) (See page 7, lines 28-30 and page 8, lines 1-2). Each patch can be circular and have an area of up to 0.25 mm2 (See page 8, lines 9-10 and lines 17-18). Each patch can comprise two or more affinity reagents, which can include receptors and antibodies (See page 9, lines 9-10 and page 10, lines 14-29). Affinity reagents can be covalently bound to the substrate or presented by functional groups covalently bound to the substrate (See page 6, lines 5-7 and page 7, lines 9-12). Functional groups can be attached to the substrate via silanes and can include azides and alkynes (See page 16, lines 20-27 and page 21, lines 2-5).  
Doh et al. teach T cell activation by anti-CD3 antibodies in discrete circular regions on a glass slides having attached chamber walls (which are functionally equivalent to well plates) (See fig. 1). The arrays are created by photomasking, and biotinylated antibodies patterned onto silanized slides covalently bearing streptavidin (See fig. 2). 
Because Roitman et al., Cicero et al., and Doh et al. pertain to the covalent modification of surfaces for presentation of proteins, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the substrate of Roitman et al. using the methods of Cicero et al. and Doh et al. for the purpose taught by Doh et al. Roitman et al. teach that their substrates can be modified by silanization (See ¶0060), providing motivation for one to use the reagents and arraying methods of Cicero et al. on the substrate of Roitman et al. There would have been a reasonable expectation of success in doing so because Cicero et al. teach that their method of generating functionalized arrays can be applied to substrates such as glass, polyethylene, polystyrene, polycarbonate, and copolymers (See page 15, lines 22-30 and page 16, lines 1-2). Cicero et al. further teach that their arrays can be used to display biotinylated protein, such as taught by Doh et al. The combination of teachings from Roitman et al., Cicero et al., and Doh et al. would have a reasonable expectation of success because Doh et al. demonstrate that T cells can be activated by CD3 antibodies presented in a planar array of discrete regions on a functionalized substrate (See fig. 3-4).
The combination of Roitman et al., Cicero et al., and Doh et al. fail to teach a first region having an area of 0.5 mm2 to 50 mm2. However, arriving at the claimed area range would have been a matter of routine optimization, as one skilled in the art would recognize that enlarging the T cell activation region would enable more cells to be activated within a given plate well.
Regarding claim 4: Following the discussion of claim 1 above, Cicero et al. (See page 8, lines 17-18) and Doh et al. (See fig. 1-2 and 5) teach circular presentation regions, with the regions of Doh et al. having diameters of 2 and 6 µm (See fig. 1 and 5), but fail to teach a diameter of 0.5 mm to 4.0 mm. However, arriving at the claimed diameter range would have been a matter of routine optimization, as one skilled in the art would again recognize that enlarging the T cell activation region would enable more cells to be activated within a plate well of a given diameter.
Regarding claim 5: Following the discussion of claim 1 above, Cicero et al. teach discrete patches (which reads on “a first region”) presenting ligands of interest surrounded by region featuring a protein resistant component coupled to the substrate (which reads on “a second region which is a covalently modified region comprising surface blocking ligands, wherein the second region surrounds the first region”) (See page 6, lines 5-8; page 7, lines 28-30; and page 8, lines 1-2).
Regarding claim 6: Following the discussion of claim 1 above, Roitman et al. teach a substrate that can be a multiwell plate and can comprise glass, polystyrene, polyethylene, or polypropylene (See ¶0037).
Regarding claim 9: Following the discussion of claim 1 above, Cicero et al. teach a hydrocarbon chain linker, optionally including heteroatoms such as oxygen, between covalently-attached functional groups and affinity reagents that is 2 to about 22 atoms in length (See page 18, lines 18-21). 
Regarding claim 10: Following the discussion of claim 1 above, Cicero et al. teach streptavidin coupled to an organic layer on the substrate (which reads on “streptavidin functionality …covalently attached to the first region of the surface of the well plate”) (See page 15, lines 13-14.).
Regarding claim 11: Following the discussion of claim 1 above, Cicero et al. teach streptavidin bound to the substrate via a substrate-associated biotin (which reads on “streptavidin functionality … non-covalently attached to a biotin moiety that is itself covalently attached to the first region of the surface of the well plate”) (See page 14, lines 18-25).
Regarding claim 69: Following the discussion of claims 1 and 5 above, Cicero et al. teach the protein resistant reagent can comprise polyethylene glycol (which reads on “a hydrophilic moiety”) (See page 6, lines 9-11 and page 25, lines 23-26).

Claims 8, 12-13, 20-22, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Roitman et al. (US 20080241892 A1) in view of Cicero et al. (WO 2004017042 A2) and Doh et al. (Proceedings of the National Academy of Sciences, 2006), further in view of Shen et al. (Proceedings of the National Academy of Sciences, 2008).
The teachings of Roitman et al., Cicero et al., and Doh et al. are set forth above.
Regarding claims 12, 20, 22, and 24: Following the discussion of claim 1 above, the combination of Roitman et al., Cicero et al., and Doh et al. fails to teach a first region presenting a plurality of specifically bound primary activating molecular ligands and a plurality of specifically bound co-activating molecular ligands, TCR co-activating molecules, CD28 binding protein, or anti-CD28 antibody. 
Shen et al. teach patterned microarrays for co-stimulation of T cells by anti-CD3 (which reads on “primary activating molecular ligand”) and anti-CD28 (which reads on “co-activating molecular ligand”, “TCR co-activating molecule”, and “CD28 binding protein”) antibodies (See fig. 1b). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the combined teachings of Roitman et al., Cicero et al., and Doh et al. with antibodies against CD3 and CD28, such as are taught by Shen et al. for the purpose of activating T cells. Shen et al. teaches that the anti-CD3/anti-CD28 antibody spots mimic organization at the immunological synapse and stimulate T cells more effectively than CD3 antibodies alone, providing motivation to substitute the antibody cocktail for the biotinylated CD3 antibodies taught by Doh et al. (See fig. 3-4). There would have been a reasonable expectation of success in doing so because Shen et al. demonstrate T cell activation by the co-spotted CD3 and CD28 antibodies in patterned arrays (See fig. 3-4) and because Cicero et al. also teach methods for preparing biotinylated antibodies for attachment (See examples 8-10, page 37-39).
Regarding claims 8 and 13: Following the discussion of claims 1 and 12, 20, 22, and 24 above, Shen et al. teach a density of 200 molecules/µm2 in antibody-presenting spots and a 1:10 ratio of anti-CD3 to anti-CD28 in order to mimic immunological synapse patterns in the absence of intact CD80, but fail to teach a ratio of primary activating molecular ligands to co-activating molecular ligands of 1:5 to 2:1 or 1:2 to 1:1 (See page 7792, col. 1, ¶1 and col. 2, ¶4). However, the ratio of ligands would have been a matter of routine optimization. One skilled in the art would recognize that determining optimal ratios of ligands for T cell activation may depend on factors such as density, binding affinity, and the strength of induced responses. 
Regarding claim 21: Following the discussion of claims 1, 12, 20, 22, and 24 above, the combination of Roitman et al., Cicero et al., and Doh et al., and Shen et al. fail to teach a ratio of 3:1 or 1:3 of TCR co-activating ligands to adjunct TCR activating ligands. However, arriving at the claimed ratio would have been a matter of routine optimization, as one skilled in the art would recognize that ratios of primary activating to co-activating ligands would necessarily vary depending on experimental aims and parameters.

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roitman et al. (US 20080241892 A1) in view of Cicero et al. (WO 2004017042 A2) and Doh et al. (Proceedings of the National Academy of Sciences, 2006), further in view of Shen et al. (Proceedings of the National Academy of Sciences, 2008), further in view of Madura (PhD dissertation, 2013).
The teachings of Roitman et al., Cicero et al., and Doh et al. are set forth above.
Regarding claims 14-16 and 18: Following the discussion of claim 1 above, the combination of Roitman et al., Cicero et al., Doh et al., and Shen et al. fails to teach a primary activating molecular ligand as a class I MHC configured to bind a TCR and comprising a beta macroglobulin protein sequence and an antigenic tumor-associated peptide.
Madura teaches biotinylated soluble pMHCI (which reads on “an MHC class I protein sequence” and “configured to bind a TCR”) with a beta microglobulin sequence and loaded with MART1 peptide ELAGIGILTV (which reads on “an antigenic peptide” and “tumor-associated antigen”) for binding a planar substrate for activation of T cells (See page 82, ¶2; 85, ¶3; and 86, ¶2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combined teachings of Roitman et al., Cicero et al., Doh et al., and Shen et al. by substituting the MART1-peptide loaded pMCHI of Madura for the anti-CD3 antibodies as the primary T cell activating ligand. Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Thus, substitution of the MART1-peptide loaded pMCHI of Madura for the anti-CD3 antibodies in the combined teachings of Roitman et al., Cicero et al., Doh et al., and Shen et al. would have been prima facie obvious to one having skill in the art, and the invention is unpatentable over the prior art. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Roitman et al. (US 20080241892 A1) in view of Cicero et al. (WO 2004017042 A2) and Doh et al. (Proceedings of the National Academy of Sciences, 2006), further in view of Shen et al. (Proceedings of the National Academy of Sciences, 2008), further in view of Huxley (Chemistry & Biology, 2004).
The teachings of Roitman et al., Cicero et al., Doh et al., and Shen et al. are set forth above.
Regarding claim 23: Following the discussion of claims 1, 8, 12-13, 20-22, 24, and 29 above, the combination of Roitman et al., Cicero et al., Doh et al., and Shen et al. fails to teach CD80 as the TCR co-activating molecule.
Huxley et al. teach a biotinylated CD80 molecule for binding to planar substrates (See fig. 2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combined teachings of Roitman et al., Cicero et al., Doh et al., and Shen et al. by substituting CD80, which binds CD28, for the anti-CD28 antibodies as the TCR co-activating ligand. Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Substitution of the CD80 of Huxley et al. for the anti-CD28 antibodies in the combined teachings of Roitman et al., Cicero et al., Doh et al., and Shen et al. would have been prima facie obvious to one having skill in the art, and the invention is therefore unpatentable over the prior art.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Roitman et al. (US 20080241892 A1) in view of Cicero et al. (WO 2004017042 A2) and Doh et al. (Proceedings of the National Academy of Sciences, 2006), further in view of Shen et al. (Proceedings of the National Academy of Sciences, 2008), further in view of Skånland et al. (Biochemical Journal, 2014).
The teachings of Roitman et al., Cicero et al., Doh et al., and Shen et al. are set forth above.
Regarding claims 23 and 25: Following the discussion of claims 1, 8, 12-13, 20-22, 24, and 29 above, the combination of Roitman et al., Cicero et al., Doh et al., and Shen et al. fails to teach a CD2 binding protein or antibody as the adjunct TCR activating molecule.
Skånland et al. teach a biotinylated CD2 antibody (which also reads on “CD2 binding protein”) for co-stimulation of T cells (See page 401, col. 1, ¶5). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combined teachings of Roitman et al., Cicero et al., Doh et al., and Shen et al. by substituting anti-CD2 antibodies for the anti-CD28 antibodies for co-activating T cells. Substitution of one known element for another known element is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. Substitution of the CD2 antibodies of Skånland et al. for the anti-CD28 antibodies in the combined teachings of Roitman et al., Cicero et al., Doh et al., and Shen et al. would have been prima facie obvious to one having skill in the art. Therefore, the invention is unpatentable over the prior art.

Claims 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Roitman et al. (US 20080241892 A1) in view of Cicero et al. (WO 2004017042 A2), Doh et al. (Proceedings of the National Academy of Sciences, 2006), and Madura (PhD dissertation, 2013).
The teachings of Roitman et al., Cicero et al., Doh et al., and Madura are set forth above.
Regarding claims 62 and 64: Following the discussion of claim 1 above, the combination of Roitman et al., Cicero et al., Doh et al. renders obvious a well plate having a surface comprising a reactive moiety-presenting covalently functionalized region, wherein the reactive moiety is an azido, alkynyl, biotin, or streptavidin moiety and the region has an area of 0.5 mm2 to 50 mm2. Maduro teaches a solution of biotinylated pMHCI (which reads on “an activating reagent”, “MHC configured to bind TCR”, and “configured to bind a binding site of streptavidin”).

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Roitman et al. (US 20080241892 A1) in view of Cicero et al. (WO 2004017042 A2), Doh et al. (Proceedings of the National Academy of Sciences, 2006), and Madura (PhD dissertation, 2013), further in view of Vila et al. (Chemical Research in Toxicology, 2008).
The teachings of Roitman et al., Cicero et al., Doh et al., and Madura are set forth above.
Regarding claim 63: Following the discussion of claims 1, 62, and 64 above, the combination of Roitman et al., Cicero et al., Doh et al., and Madura fails to teach a surface functionalization reagent containing biotin or streptavidin and configured to react with the reactive moiety.
Vila et al. teach biotin conjugated with azido and alkynyl groups (which reads on “a biotin-containing reagent configured to react with the reactive moiety” where the reactive moiety is an azide, alkyne, or streptavidin) (See page 433, col. 2, lines 27-28). It would have been obvious to one having skill in the art prior to the effective filing date of the claimed invention to modify the combined teachings of Roitman et al., Cicero et al., Doh et al., and Madura with azido- or alkynyl-conjugated biotin, such as is taught by Vila et al. There would have been a reasonable expectation of success in doing so because Cicero et al. teach surface functionalization for presenting azide and alkynyl groups (See page 21, lines 2-5) and Vila et al. teach successful binding of azido-biotin and alkynyl-biotin to streptavidin-tagged ligands (See page 433, lines 28-36).

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Roitman et al. (US 20080241892 A1) in view of Cicero et al. (WO 2004017042 A2), Doh et al. (Proceedings of the National Academy of Sciences, 2006), and Madura (PhD dissertation, 2013), further in view of Miltenyi (Product datasheet, 2008).
The teachings of Roitman et al., Cicero et al., Doh et al., and Madura are set forth above.
Regarding claim 65: Following the discussion of claims 1, 62, and 64 above, the combination of Roitman et al., Cicero et al., Doh et al., and Madura fail to teach a co-activating reagent comprising a CD2 binding molecule or CD28 binding molecule and configured to bind streptavidin.
Miltenyi teaches biotinylated anti-CD2 and anti-CD28 antibodies (which read on “co-activating molecules, each configured to bind a binding site of streptavidin, and wherein each of the co-activating molecules comprises a CD2 binding molecule or a CD28 binding molecule”) (See product datasheet). It would have been obvious to one having skill in the art prior to the effective filing date of the claimed invention to modify the combined teachings of Roitman et al., Cicero et al., Doh et al., and Madura with biotinylated antibodies against CD2 or CD28, such as are taught by Miltenyi, for the purpose of stimulating T cells. There would have been a reasonable expectation of success in doing so because Cicero et al. teach that streptavidin can be used to link biotinylated antibodies to a substrate (See page 15, lines 6-14) and Miltenyi teaches that CD28 and CD2 can be used for T cell activation (See sections 1.1 and 1.4 of product datasheet).

Claims 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Roitman et al. (US 20080241892 A1) in view of Cicero et al. (WO 2004017042 A2), Doh et al. (Proceedings of the National Academy of Sciences, 2006), and Madura (PhD dissertation, 2013), further in view of JenKem Technology USA et al. (Webpage capture, 2017).
The teachings of Roitman et al., Cicero et al., Doh et al., and Madura are set forth above.
Regarding claim 63: Following the discussion of claims 1, 62, and 64 above, the combination of Roitman et al., Cicero et al., Doh et al., and Madura fail to teach a hydrophilic or negatively charged surface blocking moiety linked to an azido or alkynyl moiety or linked to a reactive group configured to react with an azido or alkynyl moiety on the surface of the well plate.
JenKem Technology USA teaches polyethylene glycol (which reads on “hydrophilic surface blocking moiety”) conjugated to alkynyl and azido groups (which also reads on “linked to a reactive group configured to react with an azido or alkynyl moiety”) (See webpage capture). There would have been a reasonable expectation of success in using azide- or alkyne-conjugated polyethylene glycol, such as is taught by JenKem Technology USA, as a blocking agent with the combined teachings of Roitman et al., Cicero et al., Doh et al., and Madura because Cicero et al. teach that affinity reagents can be coupled via functional groups with orthogonal reactivity, such as azides, and that the reactive group of the functionalized substrate can be an azide or alkyne (See page 11, lines 22-29; page 13, lines 1-4; and page 21, lines 1-5). Cicero et al. also teach polyethylene glycol as a protein resistant component (which reads on “surface blocking moiety”) (See page 25, lines 23-26). It would have therefore been obvious to modify the combined teachings of Roitman et al., Cicero et al., Doh et al., and Madura with the conjugated polyethylene glycol of JenKem Technology USA for the purpose of blocking functionalized regions of a plate surrounding a ligand of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S SPENCE whose telephone number is 571-272-8590. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached at 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.S.S./Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633